Conviction is for being a delinquent child; punishment, confinement in the boys' training school for two years.
The points relied upon for reversal are of a nature requiring an examination of the statement of facts. The statement of facts brought before this court is in question and answer *Page 262 
form. The statute demands that it be in narrative form. Article 760, C. C. P., Mitchell v. State, 54 S.W.2d 107. The motion of the State's attorney before this court that the statement of facts be not considered must be sustained.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.